Name: Commission Implementing Decision (EU) 2015/1175 of 15 July 2015 amending Decision 2006/473/EC as regards the recognition of the magisterial district of Gordonia in South Africa as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2015) 4749)
 Type: Decision_IMPL
 Subject Matter: plant product;  trade;  Africa;  agricultural policy;  agricultural activity
 Date Published: 2015-07-17

 17.7.2015 EN Official Journal of the European Union L 189/39 COMMISSION IMPLEMENTING DECISION (EU) 2015/1175 of 15 July 2015 amending Decision 2006/473/EC as regards the recognition of the magisterial district of Gordonia in South Africa as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2015) 4749) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point 16.4 of Section I of Part A of Annex IV thereto, Whereas: (1) By Commission Decision 2006/473/EC (2), certain magisterial districts of the province of Northern Cape of South Africa are recognised as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus). (2) On the basis of the information submitted by South Africa as regards the magisterial district of Gordonia, in the Northern Cape province, and the absence of interceptions of Guignardia citricarpa Kiely (all strains pathogenic to Citrus) on citrus fruit originating in that area, it appears that the magisterial district of Gordonia is free from that harmful organism. Therefore, it is appropriate to recognise it as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus). (3) Decision 2006/473/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Point (a) of Article 3(2) of Decision 2006/473/EC is replaced by the following: (a) South Africa: Western Cape; Northern Cape: magisterial districts of Gordonia, Hartswater and Warrenton;. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2006/473/EC of 5 July 2006 recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (OJ L 187, 8.7.2006, p. 35).